A levy was made on certain land and a claim interposed. The plaintiffs in fi. fa. filed certain equitable pleadings in aid of their levy. On demurrer, the equitable proceeding was dismissed. Thereupon counsel for plaintiffs in fi. fa. dismissed the levy, and the court then entered up judgment for claimants for costs. The plaintiffs in 7?. fa. excepted and assigned error on the sustaining of the demurrer to the equitable pleadings:Held, that the final disposition of the case in the court below having been voluntary on the part of the plaintiffs in fi. fa., a writ of error by them will be dismissed.